                          Case 3:19-cv-07123-JSC Document 32 Filed 03/18/20 Page 1 of 2



              1      COOLEY LLP
                     MICHAEL G. RHODES (116127) (rhodesmg@cooley.com)
              2      TRAVIS LEBLANC (251097) (tleblanc@cooley.com)
                     KYLE C. WONG (224021) (kwong@cooley.com)
              3      JOSEPH D. MORNIN (307766) (jmornin@cooley.com)
                     101 California Street, 5th floor
              4      San Francisco, CA 94111-5800
                     Telephone: (415) 693-2000
              5      Facsimile: (415) 693-2222

              6      DANIEL J. GROOMS (D.C. Bar No. 219124) (admitted pro hac vice)
                     (dgrooms@cooley.com)
              7      1299 Pennsylvania Avenue, NW, Suite 700
                     Washington, DC 20004-2400
              8      Telephone: (202) 842-7800
                     Facsimile: (202) 842-7899
              9
                     Attorneys for Plaintiffs
            10       WHATSAPP INC. and FACEBOOK, INC.

            11
                                                   UNITED STATES DISTRICT COURT
            12
                                               NORTHERN DISTRICT OF CALIFORNIA
            13
            14
                     WHATSAPP INC., a Delaware corporation,        Case No. 3:19-cv-07123-JSC
            15       and FACEBOOK, INC., a Delaware
                     corporation,                                  CERTIFICATES OF SERVICE
            16

            17                       Plaintiffs,

            18             v.

            19       NSO GROUP TECHNOLOGIES LIMITED
                     and Q CYBER TECHNOLOGIES LIMITED,
            20
                                     Defendants.
            21

            22

            23
            24

            25
            26

            27

            28
  COOLEY LLP
ATTO RNEY S AT LAW                                             1                        CERTIFICATES OF SERVICE
 SAN FRA NCI S CO                                                                     CASE NO. 3:19-CV-07123-JSC
                           Case 3:19-cv-07123-JSC Document 32 Filed 03/18/20 Page 2 of 2



              1             TO THE COURT AND ALL PARTIES OF RECORD:

              2             In accordance with Article 5 of the Hague Convention of 15 November 1965 on the Service

              3      Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters, Plaintiffs

              4      WhatsApp Inc. and Facebook, Inc. effected service of the Summons, Complaint, and related

              5      documents on Defendants NSO Group Technologies Ltd. and Q Cyber Technologies Ltd. on March

              6      12, 2020.

              7             Attached as Exhibit 1 and Exhibit 2 are true and correct copies of the Certificates of Service

              8      issued by the Central Authority in Israel, as well as Plaintiffs’ applications to the Central Authority

              9      for Hague service, which identify the documents that were served on both Defendants.

            10
            11       Dated: March 18, 2020                         Respectfully submitted,

            12                                                     COOLEY LLP

            13                                                     /s/ Travis LeBlanc
                                                                   Michael G. Rhodes
            14                                                     Travis LeBlanc
                                                                   Daniel J. Grooms
            15                                                     Kyle C. Wong
                                                                   Joseph D. Mornin
            16
                                                                   Attorneys for Plaintiffs
            17                                                     WHATSAPP INC. and FACEBOOK, INC.

            18
            19

            20
            21

            22

            23
            24

            25
            26

            27

            28
  COOLEY LLP
ATTO RNEY S AT LAW                                                    -2-                          CERTIFICATES OF SERVICE
 SAN FRA NCI S CO                                                                                CASE NO. 3:19-CV-07123-JSC
